DETAILED ACTION
Status of Claims
Claim(s) 1-6 and 8 have been examined.
Claim 7 has been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, this claim depends on canceled claim 7. Correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeBeau (US 8,239,206).

Referring to Claim 1, LeBeau teaches a system configured to execute actions based on user input, the system comprising a virtual agent comprising a virtual agent see LeBeau Col. 13 lines 1-4, computing device and corresponding software) and a virtual agent server (see LeBeau Col. 13 lines 35-46, server system) for an application (see LeBeau Fig. 1 I tems 106a-f), wherein the virtual agent is disposed to be configured to function with the application, wherein the virtual agent is configured to:
wherein the virtual agent server is configured (see LeBeau Col. 23 lines 49-52 and Col. 25 lines 10-15, the server may include the computing device and/or the computing device may include the server) to:
receive an audio input from a user of the application (see LeBeau Col. 13 lines 26-46);
identify among a plurality of actions using the input an action desired by the user to be performed (see LeBeau Col. 13 lines 26-46);
execute one or more actions among the plurality of actions (see LeBeau Fig. 1 and Col. 12 lines 34-54);
wherein the virtual agent client and server are collectively configured (see LeBeau Col. 23 lines 49-52 and Col. 25 lines 10-15, the server may include the computing device and/or the computing device may include the server) to:
store, in the virtual agent server, a correlation between one or more actions available in the software application (see LeBeau Col. 11 22-32, Col. 6 lines 26-49, actions are linked to carrier phrases which are linked to software applications according to Col. 4 lines 50-63), wherein the actions comprise one or more of: search, sort, select, submit, or compare (see LeBeau Col. 9 line 62, search
execute one or more actions among the actions (see LeBeau Col. 11 lines 31-32, the action of booking a table; or see LeBeau Col. 12 lines 11-54, the action of running a radio application to play the twins baseball), based on the desired action (see LeBeau Col. 12 lines 11-54, a desire to run a radio station to play the twins baseball) and the correlation between the actions available in the application (see LeBeau Col. 4 lines 50-54, an application has multiple actions, linked to carrier phrases, registered with the application; see LeBeau Col. 12 lines 19-54, the action that is executed is the action available to the application and chosen by the user, which in the cited example, is running the radio application to play the twins baseball);
display an output page to the user (see LeBeau Col. 18 line 59 to Col. 19 lines 1-39), wherein, in the absence of the virtual agent, the plurality of actions would result in display of more than one output page displayed one after the other (the examiner notes that this is given little to no patentable weight because the invention includes a virtual agent).

Referring to Claim 3, LeBeau teaches the system according to claim 1, wherein the one or more of the actions of search, sort, select, submit, or compare, are initiated by the virtual agent (see LeBeau Col. 23 lines 49-52 and Col. 25 lines 10-15, the server may include the computing device and/or the computing device may include the server).

Referring to Claim 4, LeBeau teaches the system according to claim 1, wherein the virtual agent is further configured to carry out natural language processing on the see LeBeau Col. 13 lines 35-67).

Referring to Claim 5, LeBeau teaches the system according to claim 4, wherein the virtual agent is further configured to incorporate the context while executing the one or more actions (see LeBeau Col. 13 lines 35-67).

Referring to Claim 6, LeBeau teaches the system according to claim 1, wherein the correlation between the actions is at least one of sequential, hierarchical or lateral (see LeBeau Col. 11 lines 30-32).

Referring to Claim 8, LeBeau teaches the system according to claim 7, wherein at least two of the executed plurality of actions have any one of a sequential correlation, a hierarchical correlation or a lateral correlation (see LeBeau Col. 11 lines 30-32, “book” and “on” which is a sequential, hierarchical, and a lateral correlation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBeau (US 8,239,206) in view of Kapur (US 8,095,419).

Referring to Claim 2, LeBeau teaches the system according to claim 1, wherein the virtual agent is configured to extract the correlation between the actions from a data storage (see LeBeau Fig. 3,5). LeBeau does not teach wherein the extracting is by crawling through the software application. However, Kapur teaches extracting data by crawling through a software application (see Kapur Col. 3 lines 47-61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine these references because the results would be predictable. Specifically, LeBeau would still extract the correlations except that now the extracting would be by crawling through the application program according to the teachings of Kapur. This is a predictable result of the combination.

Response to Arguments
A.	The applicants amendment which struck the term “software” resulted in the withdraw of the written description rejection under 35 U.S.C. 112 because “application” is now interpreted as a web application in accordance with the specification for which a web-based crawler is understood by one of ordinary skill in the art.
B.	The prior written description rejection of claims 4-5 regarding the natural-language processing has been withdrawn because the applicant’s arguments are persuasive.

D.	The applicant’s arguments regarding the prior art is not persuasive and the rejection is maintained. The applicant argues that the prior art of LeBeau does not teach executing the actions “based on the desired action and the correlation between the actions available in the application.” The applicant argues that LeBeau does not teach “determin[ing] that two actions are desired, searching for a toy car and filtering only red ones. Here, search action needs to be executed before filter action, hence this could be an example of hierarchical correlation.”
The examiner respectfully disagrees. First, the claims do not recite “determin[ing] that two actions are desired, searching for a toy car and filtering only red ones”. Second, the prior art of LeBeau teaches execute one or more actions among the actions (see LeBeau Col. 11 lines 31-32, the action of booking a table; or see LeBeau Col. 12 lines 11-54, the action of running a radio application to play the twins baseball), based on the desired action (see LeBeau Col. 12 lines 11-54, a desire to run a radio station to play the twins baseball) and the correlation between the actions available in the application (see LeBeau Col. 4 lines 50-54, an application has multiple actions, linked to carrier phrases, registered with the application; see LeBeau Col. 12 lines 19-54, the action that is executed is the action available to the application and chosen by the user, which in the cited example, is running the radio application to play the twins baseball).
For these reasons, the applicant’s arguments are not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684